Case 1:16-cv-01550-RC Document 28-4 Filed 07/15/19 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

)

Lelchook, et al., )
)

Plaintiffs, )

)

v. ) Civil Action No.: 16-01550 (RC-RMM)

)

Syrian Arab Republic )
)

)

Defendant. _)

)

 

DECLARATION OF YAEL LELCHOOK GALILI
Comes now the Declarant, Yael Lelchook Galili, and in accordance with 28 U.S.C.
§1746 hereby swears and affirms as follows:

1. I am over the age of eighteen and am competent to testify to the facts and matters set
forth herein. I am a Plaintiff in this case.

2. I was born November 18, 1980, in Israel. I have been at all times since then, a citizen of
both the United States of America and Israel.

3. On August 2, 2006, my father, David Martin Lelchook, was on his bike heading toward
the safe room in his house from the kibbutz fields in Israel where he worked, when a
missile launched by the terrorists Hizbollah struck and killed him. The terrorist missile
was fired from Lebanon by the Hizbollah terrorist organization (hereinafter the “Terrorist
Rocket Attack”). The Terrorist Rocket Attack was one of thousands of rocket and missile
attacks by Hizbollah against civilians in Israel carried out between July 12 and August

14, 2006.
Case 1:16-cv-01550-RC Document 28-4 Filed 07/15/19 Page 2 of 4

4. I suffered serious injuries as a result of Terrorist Rocket Attack which killed my father.
When I learned of his murder in the Terrorist Rocket Attack which was sponsored by the
Defendant, I experienced extraordinary grief, mental anguish, and emotional distress and
these injuries continue to affect me to this day. My father and I were extremely close.
Upon seeing the body bag with my father on the news, I immediately started to scream;
the entire situation was so shocking and distressing that much of what happened when I
first learned of my father’s death remains a blur to me.

5. Following my father’s murder, I needed and received mental health counseling I was in
therapy with a psychiatrist, Dr. Esther Rhodes Avraham for 3.5 years. My mother was
also in therapy for 2.5 years. My sister, Michal, attempted to get therapy, but she could
not continue in counseling because she found it too painful to continue.

6. The murder of my father caused me to feel very withdrawn and alone. For the entire first
six months after my father’s murder, I was unable to sleep or speak about my pain. I felt
unable to continue my studies and returned to the kibbutz for three months to try to heal. I
abandoned everything — school, friends, my caravan, my work — nothing seemed to
matter. I tried to start a routine to heal but found that I could only leave the house to walk
the dog. After the first six months, I tried to distract myself from my grief by traveling
abroad. However, when I was in England, I was asked about the war and I felt that I had
relapsed almost back to square one. I felt nothing could help me with my extreme pain
and sorrow.

7. During the early years after my father’s murder, I had nightmares so intense that the
dreams woke me up in the middle of the night. For about two years, I was unable to

consistently sleep through the night; things have gradually improved but not completely.
Case 1:16-cv-01550-RC Document 28-4 Filed 07/15/19 Page 3 of 4

In addition to nightmares, I also dreamt of my father coming to speak to me; my father
was so vivid in my dreams that I would wake up and look around my room for him.
While awake, I experienced daily flashbacks which have only recently begun to dissipate.
. For years, my life was controlled by the Terrorist Rocket Attack which killed my father. I
barely lived life; I went through the motions of living, but without any direction,
ambition, meaning, purpose, or desire, I hardly consider those seven and a half years as
being alive. For the first few years, I was unable to have any close relationships out of
fear of losing something or someone else that I loved. The overwhelming anger and fear
which I lived with caused me to be chronically angry; I lashed out towards God, my life,
and everyone around. Eventually, I drove myself to become emotionally numb. Although
I have been able to get married and have children, there are still times when certain things
or places remind me of my father and I find myself relapsing into periods of despair.

While some of my negative feelings have subsided, much of my life continues to be
affected because I feel that I can never fully “move-on” from the loss of my father. I have
pessimistic and apathetic feelings towards much of my life including how long I live. I
became uninterested in my old hobbies; carrying the weight of my emotional baggage has
denied me the opportunity to enjoy critical years of my life. To this day, I cannot speak
about my father without bodily responses including crying, tensing up, and shaking, as
well as feeling uncomfortable and re-traumatized because of the extreme suffering which
I am reminded of when thinking about my father’s murder. I continue to try to avoid
places that remind me of my father and his murder. For years I was unable to attend the
softball match played in his memory although more recently it has become possible for

me to go.
10.

Tid.

12,

13.

Date

Case 1:16-cv-01550-RC Document 28-4 Filed 07/15/19 Page 4 of 4

For a time, my father’s murder created a difficult relationship between me and my mother
and sister, which at times resulted in my distancing myself from them. I experienced
feelings of guilt, and rage for the destruction this terror attack caused on my family. I felt
estranged from my mother and sister; we were all experiencing the pain and anguish in
different ways which caused me to feel like an only-child despite having my sister.

Not only have I suffered because of the murder of my father, but my grandmother, uncle
and sister, have also suffered personal injuries as well.

At the time of his death, my father was married to my mother Esther, and had two
children, myself and my sister Michal Lelchook. My grandmother, Doris Lelchook and
my uncle, Alexander Lelchook, were also alive at that time.

In addition to me, my grandmother, uncle, and sister are all Plaintiffs in this action. My

father’s estate, through my mother as his named heir, is also a Plaintiff in this action.

I DECLARE UNDER THE PENALTY OF PERJURY UNDER THE LAWS OF THE
UNITED STATES OF AMERICA THAT THE FOREGOING INFORMATION

CONTAINED IN THIS DECLARATION IS TRUE AND CORRECT.

i;

Yael ee

 
